Citation Nr: 0120710	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  99-06 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska. 


FINDINGS OF FACT

1. Service connection is in effect for post-traumatic stress 
disorder (PTSD), evaluated as totally disabling since May 
1992.

2. Coronary artery disease and peripheral vascular disease 
were not present in service or until a number of years 
following service, and are not shown to be related to 
service or to an incident of service origin.

3. It is not shown that the veteran developed coronary artery 
disease or peripheral vascular disease as a consequence of 
service-connected disability.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
service, nor is coronary artery disease proximately due to or 
the result of service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2000); Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§  5100-5103A, 
5106-7 (West Supp. 2001)); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for coronary artery 
disease, claimed as secondary to service-connected post-
traumatic stress disorder.  At the outset, the Board notes 
that recently enacted legislation, the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000) contains extensive provisions modifying 
procedures for the adjudication of all pending claims.  The 
new statute revises the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Other salient features of the VCAA are paraphrased below, and 
impose the following obligations upon the Secretary (the 
sections in which they will be codified in title 38, United 
States Code, are noted in parentheses):

(1) The Secretary must provide application forms and 
notify the claimant and the representative, if any, 
if the application is incomplete, of the information 
necessary to complete the application (38 U.S.C.A. § 
5102).

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of 
required information and evidence not previously 
provided that is necessary to substantiate the claim 
(38 U.S.C.A. § 5103(a)).

(3) The Secretary must indicate which part of the 
information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the 
claimant (38 U.S.C.A. § 5103(a)).

(4) The Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary 
to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim (38 
U.S.C.A. § 5103A(a)).

(5) The Secretary must make every reasonable effort 
to obtain relevant records (including private 
records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain 
(38 U.S.C.A. § 5103A(b)(1)).

(6) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain 
the relevant records sought, the Secretary shall 
notify the claimant that the Secretary is unable to 
obtain records, and such notification shall: 

(a) identify the records the Secretary is unable 
to obtain;
(b) briefly explain the efforts that the Secretary 
made to obtain those
      records; and
(c) describe any further action to be taken by the 
Secretary with
      respect to the claim (38 U.S.C.A. § 
5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to 
obtain those records shall continue until the records 
are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to 
obtain those records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

(8) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary shall include obtaining the following 
records, if relevant to the claim: (a) the claimant's 
service medical records and, if the claimant has 
furnished the Secretary information sufficient to 
locate such records, other relevant records 
pertaining to the claimant's active military, naval, 
or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); (b) 
records of relevant medical treatment or examination 
of the claimant at Department health-care facilities 
or at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records (38 U.S.C.A. § 5103A(c)(2)); (c) any other 
relevant records held by any Federal department or 
agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).

(9) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary shall include providing a medical 
examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a 
decision on the claim.  The Secretary shall treat an 
examination or opinion as being necessary to make a 
decision on a claim for this purpose if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) -- 
(a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent 
symptoms of disability; and (b) indicates that the 
disability or symptoms may be associated with the 
claimant's active military, naval, or air service; 
but (c) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim (38 
U.S.C.A. § 5103A(d).

(10) Nothing in the new statute shall be construed as 
precluding the Secretary from providing such other 
assistance to a claimant in substantiating a claim as 
the Secretary considers appropriate (38 U.S.C.A. § 
5103A(g)).

(11) Except as otherwise provided by law, a claimant 
has the responsibility to present and support a claim 
for benefits under laws administered by the Secretary 
(38 U.S.C.A. § 5107(a)).

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.

The veteran was advised, by virtue of a detailed statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  He was also furnished two 
supplemental statements of the case (SSOC) that further 
advised him of the evidence considered, and criteria applied, 
in his claim.  Accordingly, the Board believes that VA has no 
outstanding duty to inform the veteran or his representative 
that any additional information or evidence is needed to 
substantiate his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  Therefore, the Board finds that 
all facts that are relevant to the issues being decided today 
have been properly developed, and that no further action is 
required in order to comply with VA's duty to assist.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Given the circumstances of this matter, the Board cannot find 
any basis under the VCAA to defer adjudication.  Moreover, it 
appears equally clear that any implementing regulations which 
will be issued under the VCAA will not change the picture in 
this matter, since they will affect only VA notice and 
development procedures, and not the underlying substantive 
law as to basic eligibility for VA benefits. 

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).  In Bernard, the Court held 
that, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  In view of 
the foregoing discussion, the Board finds that we may proceed 
to decide this case without prejudice to the claimant.  Id.  
Moreover, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (1991); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(codified at 38 U.S.C. §§ 5103 and 5103A).

The Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified at 
38 U.S.C. § 5107(b)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

Factual Background

Service medical records are entirely negative for complaints 
of, or treatment for, coronary artery or peripheral vascular 
disorders.  When he was examined for separation from service, 
in January 1970, the veteran's heart and blood pressure were 
reported to be normal.

Postservice records document that, in November 1990, the RO 
granted service connection for PTSD.  In September 1992, the 
RO awarded a 100 percent disability evaluation for the 
veteran's service-connected psychiatric disability, effective 
from May 1992.

In November 1997, the RO received the veteran's claim for 
service connection for coronary artery disease and peripheral 
vascular disease as secondary to his service-connected PTSD.

In conjunction with the veteran's claim, the RO reviewed VA 
and private medical records, dated from 1979 to 2000.  
According to a March 1982 private medical record, the veteran 
smoked less than one pack of cigarettes a day, and his past 
medical history included a complaint of episodic rapid heart 
rate that occasionally lasted as long as two or three days.  
He had not sought medical care for that complaint, but got 
lightheaded and slightly dizzy when the heart rate was quite 
rapid.  This was thought to be suggestive of paroxysmal 
atrial tachycardia.  An electrocardiogram (EKG) performed at 
the time was within normal limits.  Laboratory test results 
showed the veteran's cholesterol was 333 mg/dl with maximum 
normal being 270 mg/dl; his triglyceride level was 406 mg/dl. 
with maximum normal for the laboratory of 175 mg/dl.  
Recommendations included decreased ingestion of cholesterol 
and lipids.

A June 1992 VA discharge summary indicates that the veteran 
was hospitalized for evaluation of his PTSD and other somatic 
complaints.  The record reveals that an EKG showed 
nonspecific T-wave abnormalities.  Discharge diagnoses 
included chest pain of undetermined etiology with mildly 
abnormal EKG.  

When the veteran was examined by VA in June 1992, in 
conjunction with a claim regarding exposure to Agent Orange, 
the examiner found that the veteran's heart had a regular 
rate and rhythm, with no abnormal heart sounds.

According to an August 1992 VA hospital record, the veteran 
underwent three-vessel coronary artery bypass surgery, after 
reporting a 10-year history of chest pain symptoms.  He had a 
twenty-five year history of smoking one-half pack of 
cigarettes daily.

A June 1997 VA cardiology consultation report diagnosed 
atherosclerotic heart disease (status post coronary artery 
bypass graft), class I; and peripheral vascular disease, 
possible intermittent claudication.  The veteran's problems 
were reported to include chronic obstructive airway disease 
due to tobacco use. 

In July 1997, VA medical records document that the veteran 
underwent a right femoral popliteal bypass graft, a 
thrombectomy and angioplasty, and a stent placement.  
According to a myocardial performance scan record, the 
veteran was status post coronary artery bypass graft in 1992, 
with no history of myocardial infarction and no anginal 
symptoms since the bypass surgery.  A study was requested as 
part of the preoperative workup for vascular bypass surgery 
for severe peripheral vascular disease.  The record indicates 
that "[c]ardiac risk factors include ongoing tobacco use and 
hypercholesterolemia."

A November 1997 VA cardiology examination report indicates 
that the veteran underwent one coronary artery bypass 
procedure and three femoral popliteal bypasses, and had 
arterial sclerosis.

In April 1999, the veteran submitted his substantive appeal 
with excerpts from medical literature, including the Textbook 
of Medical-Surgical Nursing, 6th ed., by Bruner, et. al.  
That information addresses risk factors for atherosclerosis 
that include hyperlipidemia, cigarette smoking, and stress.  
It notes that individuals under stress are at a greater risk 
of developing chronic disease or dying prematurely.  Id. at 
537.  It was further noted that stress and certain behaviors 
contribute to the pathogenesis of coronary heart disease, 
including competitive striving for achievement, exaggerated 
sense of time urgency, aggressiveness, and hostility, 
classified as a "Type-A" person.  In addition to reducing 
other risk factors such as smoking and dietary fats, 
lifestyle changes were recommended.  The literature indicates 
that, while the Type-A behavior pattern was widely accepted 
as a risk factor for coronary heart disease, "[c]ontemporary 
research indicates that it may not be as significant as was 
once thought, but there is not yet conclusive evidence of its 
precise role."  Id. at 539 

In a September 1999 VA medical advisory opinion, prepared by 
the physician who performed a May 1999 cardiac 
catheterization on the veteran, the specialist stated that 
the veteran clearly had severe coronary artery disease and 
peripheral vascular disease, most recently confirmed by 
cardiac catheterization.  The physician stated, "I don't 
believe it is correct to say that [the veteran's] PTSD 
'caused' his heart disease."  According to the doctor, the 
exact cause of coronary artery disease is unknown, but risk 
factors that make the development of coronary artery disease 
more likely include smoking, hypertension, 
hypercholesterolemia, obesity, male sex, family history, 
physical inactivity, and diabetes.  The doctor said, 
"[s]omewhat less clear is the association of [coronary 
artery disease] with living a stressful lifestyle or with 
maladaptive reactions to everyday stress."  The VA 
specialist said "[c]learly, it was reasonable to assume that 
the [veteran's] smoking habit might contribute to the 
likelihood of developing [coronary artery disease], or to the 
progression of established [coronary artery disease]".  The 
physician was personally unaware of any medical disorder that 
caused people to smoke.

In an April 2000 statement, the veteran's representative 
asserted that there was no indication that the veteran's 
claims file or clinical records were reviewed by the VA 
specialist prior to preparing the September 1999 opinion.  
The representative questioned if the doctor was a 
cardiovascular expert. 

In a September 2000 statement, W.J.K., M.D., said he treated 
the veteran for several years for ASCVD (atherosclerotic 
cardiovascular disease), peripheral vascular disease and, 
more recently, Crohn's disease, as well as PTSD.  The doctor 
said that he and the veteran had engaged in "long 
discussions" regarding the reported role of stress in his 
other medical problems, specifically coronary disease.  The 
doctor had advised the veteran that, by the cigarette 
smoking, the veteran had a "significant risk" that had been 
well associated with coronary disease.  Dr. W.J.K. indicated 
he had told the veteran that chronic stress "may be related 
in a causative way to his coronary disease but that stress 
was not a symptom that could be measured."  Thus, it was 
difficult to study in terms of establishing a cause-and-
effect relationship between stress in any medical problem.  
It was Dr. W.J.K.'s understanding that "stress can 
precipitate flares of inflammatory bowel disease, i.e., 
Crohn's, but that it is not involved in Crohn's in a 
causative way."  Moreover, "[i]n terms of [the veteran's] 
coronary artery disease, this is clearly more problematic in 
that stress may be implicated in a causative may and in terms 
of acute flare-ups of symptoms but, [the veteran's] major 
risk factor, in terms of causing coronary disease, would 
appear to be his history of smoking."

Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
coronary artery disease in service, its incurrence in service 
will be presumed if it was manifest to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id. 

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310 
(2000).  Secondary service connection may also be warranted 
for a non-service-connected disability when that disability 
is aggravated by a service-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with 
regard to a claim for secondary service connection, a 
claimant must provide competent evidence that the secondary 
disability was caused by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995).

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  It is clear that "[t]he 
regulations regarding service connection do not require that 
a veteran must establish service connection through medical 
records alone."  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

To digress for a moment, the Board observes that, as noted 
above, until very recently, the RO and the Board were 
required by law to assess every claim, before completing our 
adjudication as to its merits under substantive law, to 
determine whether it was well grounded, pursuant to 38 
U.S.C.A. § 5107(a) (West 1991).  A claimant seeking benefits 
under a law administered by the Secretary of Veterans Affairs 
had the burden to submit sufficient evidence to justify a 
belief by a fair and impartial individual that the claim was 
well grounded; then, if that burden was met, VA had the duty 
to assist the claimant in developing additional evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81-2 (1990); Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).  If the burden was not met, the 
duty to assist pursuant to section 5107(a) did not attach.  
Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  Indeed, if 
the claim was not well grounded, the Board was without 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the United 
States Court of Appeals for Veterans Claims had issued a 
decision holding that VA was not permitted to assist a 
claimant in developing a claim that was not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order).

As mentioned above, the law has changed during the pendency 
of this appeal, and the Veterans Claims Assistance Act of 
2000 establishes very specific requirements for giving notice 
to claimants of required information and evidence (see Pub. 
L. No. 106-475, § 3(a) (codified at 38 U.S.C. §§ 5103-
5103A)).  After receiving an application for benefits, VA is 
required to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's claim for service connection for a 
coronary artery disease, the Board has reviewed the veteran's 
claim in light of the VCAA, and concludes that the RO did not 
fully comply with the new notification requirements at the 
time the veteran's claim was filed.  Specifically, the 
veteran and his representative were not explicitly advised, 
at the time the claim was received, of any additional 
evidence required for it to be substantiated, and the RO did 
not identify which evidence would be obtained by VA and which 
was the claimant's responsibility.

The Board notes, however, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and the RO's statements and supplemental statements of 
the case clarified what evidence would be required to 
establish service connection.  The veteran and his 
representative responded to the RO's communications with 
additional evidence and argument, curing (or rendering 
harmless) the RO's earlier omissions.  See Bernard v. Brown, 
supra, at 393-94; VAOPGCPREC 16-92, (57 Fed. Reg. 49,747 
(1992)).

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (to be codified 
at 38 U.S.C. 5103A(d)).  The VA cardiology medical opinion 
rendered in September 1999, that is described above, 
satisfied this obligation.  The Board is thus satisfied that 
all relevant facts have been properly and sufficiently 
developed, and that the veteran will not be prejudiced by 
proceeding to a decision on the basis of the evidence 
currently of record regarding his claim of entitlement to 
service connection for coronary artery disease.

The veteran has contended that service connection should be 
granted for coronary artery disease due to his service-
connected PTSD.  Although the evidence shows that the veteran 
currently has coronary artery disease, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof, including a 
service-connected disability.  See Boyer v. West, 210 F. 3d 
at 1353.  On the other hand, the record reflects that, the 
veteran's cardiovascular system was normal on separation from 
service and the first postservice evidence of record of 
coronary artery disease is from 1992, more than twenty-two 
years after the veteran's separation from service.  

The Board notes that, in support of his claim, the veteran 
offers a statement from Dr. W.J.K., in which the doctor 
indicated that "chronic stress may be related in a causative 
way to" the veteran's coronary artery disease, but that 
stress was not a symptom that could be measured.  What the 
veteran essentially requests in this case is that the Board 
resort to conjecture in order to find that his coronary 
artery disease originated in, or derives from, service or a 
service-connected disability.  However, service connection 
may not be predicated on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (1996); see Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer 
to the question of whether there is a causal relationship 
between one disorder and another is "non-evidence"); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran may have been having some symptoms of 
multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by in-service events is 
insufficient to establish service connection); Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991) (medical treatise 
submitted by an appellant that only raises the possibility 
that there may be some relationship between one disorder and 
another does not show a direct causal relationship between 
the two disorders).  See also Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996) (on claim to reopen a service connection 
claim, statement from physician about possibility of link 
between previous trauma and current disease was too general 
and inconclusive to constitute material evidence to reopen).

Although, on an initial review, Dr. W.J.K.'s September 2000 
statement appears to support the veteran's claim, a close 
reading shows that it does not.  His opinion is both 
equivocal and speculative and, at most, does little more than 
propose that chronic stress may be related in a causative way 
to the veteran's coronary disease.  He did not factually 
establish or explain the sequence of medical causation using 
the facts applicable in the veteran's case.  Such speculation 
is not legally sufficient to establish service connection.  
See Stegman v. Derwinski, 3 Vet. App. at 230; Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, Dr. W.J.K. 
concluded that the veteran's "major risk factor, in terms of 
causing coronary disease, would appear to be his history of 
smoking."  In fact, Dr. W.J.K.'s opinion agreed with the 
July 1997 VA medical record noting cardiac risk factors 
included ongoing tobacco use and hypercholesteremia, and the 
September 1999 VA medical opinion to the effect that 
"[c]learly it was reasonable ...that [the veteran's] smoking 
habit might contribute to the likelihood of developing" 
coronary heart disease.  

The Board notes that, in April 2000, the veteran's 
representative questioned whether the VA physician who 
provided the September 1999 medical opinion and performed the 
May 1999 cardiac catheterization had reviewed the veteran's 
medical records or was a cardiologist.  In response, and with 
all due respect to the veteran's representative, the Board 
would note that the September 1999 statement indicates that 
the "[t]he Cardiology Section, VA Puget Sound Health Care 
System" was asked to provide a medical opinion, and that the 
signatory VA physician responded on behalf of the section 
because he had "performed the cardiac catheterization on 
[the veteran]."  In the Board's opinion, it is highly 
unlikely that such a specialized procedure would be performed 
by other than a cardiologist or cardiac surgeon, and that 
pertinent medical records would have been reviewed prior to 
the veteran undergoing the procedure.  Moreover, as noted 
above, there is no indication that Dr. W.J.K. reviewed the 
veteran's claims file.

The Board attaches greater probative weight to the September 
1999 VA examiner's opinion.  First, the VA examiner indicated 
that he had performed the cardiac catheterization.  Dr. 
W.J.K. did not indicate that he was a cardiac specialist and, 
in fact, said he treated the veteran for several diseases 
other than coronary artery disease.  Second, the medical 
evidence of record supports the VA physician's conclusions.  
The record has documented a long history of smoking and high 
cholesterol, noted as early as 1982.  Further, as set forth 
above, in 1997, VA doctors noted that continued smoking and 
hypercholesteremia were risk factors for the veteran's 
coronary artery disease.

The veteran also submitted portions of medical literature in 
support of his claim.  However, theat material is of little 
probative value, as it is too general and inconclusive to 
help establish service connection for coronary artery disease 
due to service-connected PTSD.  The Court of Appeals for 
Veterans Claims has consistently held that general articles 
and treatises cannot provide the requisite medical evidence 
of nexus.  See Wallin v. West, 11 Vet. App. at 514 (holding 
that treatise evidence must "not simply provide speculative 
generic statements not relevant to the veteran's claim", 
but, "standing alone", must discuss "generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion") (citing Sacks v. West, 11 Vet. App. 314, 
317 (1998); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(medical treatise evidence must demonstrate connection 
between service incurrence and present injury or condition), 
appeal dismissed, 132 F.3d 50 (Fed. Cir. 1997) (table).  
Here, while, one section of the literature submitted by the 
veteran indicates that individuals under stress are at a 
greater risk of developing chronic disease or dying 
prematurely, another section indicates that Type-A behavior 
was no longer considered as significant as once thought as a 
risk factor for coronary heart disease, and recommends that a 
Type-A person reduce other risk factors such as smoking and 
dietary fats.  This information is too general and 
inconclusive to be of any significant probative value.  It 
merely indicates a possible general link and does not 
indicate a more definite link between the veteran's PTSD and 
his coronary artery disease.  See Wallin, supra. 

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994); Routen, 
supra.  

Accordingly, as it has not been shown that the veteran's 
coronary artery disease was related to service or a service-
connected disability, or was manifested within the applicable 
presumption period after service, service connection for 
coronary artery disease must be denied.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310.  The Board has considered the doctrine of the benefit 
of the doubt, both pre- and post-VCAA, but the evidence is 
not so evenly balanced as to raise a reasonable doubt in this 
case.  38 U.S.C.A. § 5107(b) (old and new versions).
ORDER

Service connection for coronary artery disease, claimed as 
secondary to service-connected PTSD, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

